DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Claim Objections
Claim 8 is objected to because of the following informalities:  In line 3, “a excitation” is recited where --an excitation-- would be expected.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

	Regarding claim 8, the claim recites the limitation “the target droplets” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Van Schoot (US 2015/0146182 A1).

Regarding claim 1, Van Schoot discloses an apparatus for generating extreme ultraviolet (EUV) radiation, the apparatus comprising: a droplet generator 71 configured to generate target droplets; an excitation laser source configured to generate a pre-pulse and a main pulse to convert the target droplets to plasma by heating; an energy detector (energy sensor) configured to measure a variation in EUV energy generated when the target droplets are converted to plasma; and a feedback controller (controller) configured to adjust a time delay between a subsequent pre-pulse and main pulse generated by the excitation laser source based on the variation in EUV energy generated by a given main pulse (par. [0028]-[0048], fig. 2, claims 1-9).

	Regarding claim 2, Van Schoot discloses the apparatus of claim 1, further comprising an actuator (inherent for providing steering to steerable mirror 65) configured to control a focal point of one of or both the pre-pulse and main pulse (par. [0039], fig. 2).

	Regarding claim 4, Van Schoot discloses the apparatus of claim 2, wherein the actuator is connected to a steerable mirror 65 (inherent for providing steering to steerable mirror 65; par. [0039], fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Schoot as applied to claim 2 above, and further in view of Frihauf (US 2013/0320244 A1).

	Regarding claim 3, Van Schoot discloses the apparatus of claim 2 including a steerable mirror and actuator as described above. Van Schoot does not expressly 
	Frihauf discloses controlling a steering mirror configured to be controlled to change the focal point which generates maximal EUV energy (par. [0056]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Van Schoot in view of the teachings of Frihauf so that the feedback controller is configured to control the actuator to change the focal point of one of or both the pre-pulse and main pulse based on a variation in EUV energy generated.
	One would have been motivated to do so to gain an advantage recited in Frihauf of generating maximal EUV energy (Frihauf, par. [0056]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Schoot as applied to claim 2 above, and further in view of Nagai (US 2015/0296604 A1).

Regarding claim 5, Van Schoot discloses the apparatus of claim 2, wherein the excitation laser source is configured to have a variable time delay (par. [0049]-[0054]).
Van Schoot does not expressly disclose the excitation laser source is configured to have the time delay in a range from 2500 ns to 3500 ns.
Nagai discloses an excitation laser source is configured to have the time delay in a range from 2500 ns to 3500 ns (with a specific example of 3 μs = 3000 ns, par. [0004], [0082], [0100]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Van Schoot in view of the teachings of Nagai so that the excitation laser source is configured to have the time delay in a range from 2500 ns to 3500 ns, since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
One would have been motivated to choose a time delay within the claimed range for using the system parameters such as described by Nagai (Nagai, par. [0100]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Schoot as applied to claim 1 above, and further in view of Lu (US 2016/0320708 A1).

	Regarding claim 6, Van Schoot discloses the apparatus of claim 1, but does not expressly disclose the excitation laser source includes a spatial separation between the pre-pulse and the main-pulse in an x-axis in a range from 119 μm to 161 μm, the x-axis being an axis along a direction of the droplet from the droplet generator.
	Lu discloses a spatial separation between a pre-pulse 42 and a main pulse 52 in an x-axis, the x-axis being an axis along a direction from a droplet generator 30 (par. [0021]-[0022], fig. 2).
Van Schoot in view of the teachings of Lu so that the excitation laser source includes a spatial separation between the pre-pulse and the main-pulse in an x-axis in a range from 119 μm to 161 μm, the x-axis being an axis along a direction of the droplet from the droplet generator, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
	One would have been motivated to choose a separation in the claimed range to gain an advantage suggested by Lu of providing sufficient separation between the pre-pulse and main pulse for droplets having a diameter of 30 μm (Frihauf, par. [0021]-[0022], fig. 2).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Schoot as applied to claim 1.

	Regarding claim 7, Van Schoot discloses the apparatus of claim 1, including a y-axis being an axis perpendicular to a direction of the droplet from the droplet generator 71 and perpendicular to an optical axis of a collector mirror 50 (par. [0034]-[0040], fig. 2).
	Van Schoot does not expressly disclose the excitation laser source includes a spatial separation between the pre-pulse and the main-pulse in the y-axis in a range from -20 μm to 20 μm.
Van Schoot does not expressly disclose a non-zero separation along such a y-axis.
	Absent such a disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a separation of zero, which is within the claimed range.
	One would have been motivated to do so to gain an advantage of avoiding more complicated calibrations as compared to using a non-zero separation.

Claim(s) 8-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Schoot in view of Frihauf.

Regarding claim 8, as best understood, Van Schoot discloses a method of controlling a feedback system of an extreme ultraviolet (EUV) radiation source, the method comprising: measuring a time delay between a pre-pulse and a main pulse from an excitation laser; performing an energy measurement by an energy detector (energy sensor) of a variation in EUV energy generated when target droplets (from droplet generator 71) are converted to plasma; and adjusting a configurable parameter (focal point of steerable mirror 65) of the excitation laser (par. [0028]-[0048], fig. 2, claims 1-9).
Van Schoot does not expressly disclose: determining whether a variation in energy measurement is within an acceptable range; and in response to a variation in energy measurement that is not within the acceptable range of variation in energy measurement, automatically adjusting the configurable parameter of the excitation laser to set the variation in energy measurement within the acceptable range.
Frihauf discloses controlling a steering mirror configured to be controlled to change the focal point which generates maximal EUV energy (par. [0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Van Schoot in view of the teachings of Frihauf to include determining whether a variation in energy measurement is within an acceptable range; and in response to a variation in energy measurement that is not within the acceptable range of variation in energy measurement, automatically adjusting the configurable parameter of the excitation laser to set the variation in energy measurement within the acceptable range.
	One would have been motivated to do so to gain an advantage recited in Frihauf of generating maximal EUV energy (Frihauf, par. [0056]).

	Regarding claim 9, as best understood, Van Schoot modified teaches the method according to claim 8, but does not expressly disclose generating, by the feedback system, a notification based on a new energy measurement information indicating the energy measurement is within the acceptable energy measurement range.
	Examiner takes Official Notice that generating, by a feedback system , a notification based on indicating an energy measurement is within an acceptable energy measurement range was well-known and routinely practiced in the art.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Van Schoot to include generating, by the feedback system, a notification based on a new energy 
	One would have been motivated to do so to gain an advantage of permitting a user to know if the energy measurement is within the acceptable energy measurement range.

	Regarding claim 11, as best understood, Van Schoot modified teaches the method according to claim 9, wherein the notification includes a time delay between the pre-pulse and the main-pulse (Van Schoot, par. [0028]-[0048], claims 1-9).

	Regarding claim 12, as best understood, Van Schoot modified teaches the method according to claim 9, wherein the notification includes an angle (inherent to a steerable mirror) of a steerable mirror 65 coupled to the radiation source (Van Schoot, par. [0028]-[0048], fig. 2, claims 1-9).

	Regarding claim 13, as best understood, Van Schoot modified teaches the method of claim 8, further including a steerable mirror controller (for steerable mirror 65) and a time delay controller (Van Schoot, par. [0028]-[0048], fig. 2, claims 1-9).
	Van Schoot modified does not expressly disclose further comprising sending, by the feedback system based on the generating the notification, the notification to a first external device associated with the steerable mirror controller and a second external device associated with the time delay controller.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Van Schoot to include sending, by the feedback system based on the generating the notification, the notification to a first external device associated with the steerable mirror controller and a second external device associated with the time delay controller.
	One would have been motivated to do so to gain an advantage of notifying a user when the steerable mirror or the time delay needs to be adjusted.

	Regarding claims 14-17, Examiner refers to the rejections of claims 8 and 2-4 above, respectively.

	Regarding claim 18, Van Schoot modified teaches the apparatus of claim 17, wherein the steerable mirror 65 is a last mirror in an optical path before the excitation laser hits the target droplet (Van Schoot, par. [0028]-[0048], fig. 2).

	Regarding claim 19, Van Schoot modified teaches the apparatus of claim 17, but does not expressly disclose the steerable mirror is adjustable in 3 axis.
	Examiner takes Official Notice that 3 axis-adjustable steerable mirrors were well-known and routinely used in the art.
Van Schoot so that the steerable mirror is adjustable in 3 axis.
	One would have been motivated to do so to improve adjustability as compared to using 1 or 2 axis-adjustable steerable mirrors.

	Regarding claim 20, Van Schoot modified teaches the apparatus of claim 15, but does not expressly disclose the actuator is a piezoelectric actuator.
	Examiner takes Official Notice that 3 piezoelectric actuators were well-known and routinely used in the art.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Van Schoot so that the actuator is a piezoelectric actuator.
	One would have been motivated to do so to use an actuator which permits more accurately controlled motion as compared to non-piezoelectric actuators.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Schoot in view of Frihauf as applied to claim 9 above, and further in view of Lu.

	Regarding claim 10, as best understood, Van Schoot modified teaches the method according to claim 9, but does not expressly disclose the notification includes a spatial separation between the pre-pulse and the main-pulse.
Lu discloses a spatial separation between a pre-pulse 42 and a main pulse 52 along a direction from a droplet generator 30 (par. [0021]-[0022], fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Van Schoot in view of the teachings of Lu so that the notification includes a spatial separation between the pre-pulse and the main-pulse.
	One would have been motivated to choose a separation in the claimed range to gain an advantage suggested by Lu of providing sufficient separation between the pre-pulse and main pulse for droplets having a diameter of 30 μm (Frihauf, par. [0021]-[0022], fig. 2) and informing a user of the separation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884